DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.
  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 

Claims 1-3, 6, 7, 14, 16-18 and 21-23 are rejected under 35 U.S.C. 103 as being unpatentable over US 2001/0033583 to Rabenko (Rabenko).

	Regarding claim 1, Rabenko discloses an electronic circuit comprising:
	an analog input connection (Rabenko, Fig. 11, input connection to ADC 392);
	an analog output connection (Rabenko, Fig. 11, output connection from DAC 390); and
	a switch coupled between the analog input connection and the analog output connection (Rabenko, e.g., Fig. 11 and paragraph 133, a pair of switches 393 can be provided between the output of the DAC and the input of the ADC to provide analog loopback test capability; note that switches are shown in Fig. 11 but not labeled with a reference number).

	Rabenko discloses that the electronic circuit of Fig. 11 is an analog front end of an audio processor, but Rabenko is not relied upon as explicitly disclosing that the electronic circuit is an electronic chip, and that the each of the analog input connection and analog output connection is in the form of a pad.  The examiner takes Official notice of the fact that fabricating circuits of the type disclosed in Fig. 11 of Rabenko in the form of an integrated circuit, as well as the provision of pads for enabling external 

	Regarding claim 2, Rabenko as applied to claim 1 discloses wherein the chip is configured to operate in a self-test mode and in an active mode, the switch being closed only in the self-test mode (see Rabenko as applied to claim 1, e.g., paragraph 133, a pair of switches 393 can be provided between the output of the DAC and the input of the ADC to provide analog loopback test capability; when Rabenko’s switches 133 are closed, operation in self-test mode (loopback testing) is realized; when Rabenko’s switches 133 are opened, operation in active mode is realized).

	Regarding claim 3, Rabenko as applied to claim 1 discloses:
	closing the switch;
	transmitting a test signal from the analog output connection pad to the analog input connection pad through the switch; and
	testing the test signal (see Rabenko as applied to claim 1, e.g., paragraph 133, a pair of switches 393 can be provided between the output of the DAC and the input of the ADC to provide analog loopback test capability; in Rabenko’s arrangement, closing the switches 393 causes a test signal from analog output connection pad of DAC 390 to be transmitted to analog input connection pad of ADC 392 through the switches 393 so that loopback testing using the test signal can be performed).

	Regarding claim 6, Rabenko discloses a system comprising:
	an analog input (Rabenko, Fig. 11, input connection to ADC 392);
	an analog output (Rabenko, Fig. 11, output connection from DAC 390);
	a digital circuit (Rabenko, Fig. 11, digital circuit connected to input of DAC 390 and to output of ADC 392);
	an analog-to-digital converter coupled between the analog input and the digital circuit (Rabenko, Fig. 11, ADC 392);
	a digital-to-analog converter coupled between the digital circuit and analog output (Rabenko, Fig. 11, DAC 390); and
	a switch coupled between the analog input and the analog output (Rabenko, e.g., Fig. 11 and paragraph 133, a pair of switches 393 can be provided between the output of the DAC and the input of the ADC to provide analog loopback test capability; note that switches are shown in Fig. 11 but not labeled with a reference number).

system-on-chip.  The examiner takes Official notice of the fact that fabricating circuits of the type disclosed in Fig. 11 of Rabenko in a SoC integrated circuit configuration was well-known and conventional before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains for realizing advantages such as improved performance, reduced power consumption and reduced semiconductor die area compared to multi-chip designs with equivalent functionality.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Rabenko such that Rabenko’s system of Fig. 11 is implemented as a system-on-chip at least in view of the advantages provided by SoC integrated circuits (e.g., improved performance, reduced power consumption and reduced semiconductor die area) compared to multi-chip designs with equivalent functionality.

	Regarding claim 7, Rabenko discloses a second switch coupled between analog input and the analog-to-digital converter (see Rabenko as applied to claim 6, Rabenko, e.g., Fig. 11 and paragraph 133, a pair of switches 393).

	Regarding claim 14, Rabenko discloses a method of operating the chip of claim 6, the method comprising operating the chip in a self-test mode comprising:
transmitting a digital signal from the digital circuit to the digital-to-analog converter (Rabenko, e.g., Fig. 11 and paragraph 133, a pair of switches 393 can be provided between the output of the DAC and the input of the ADC to provide analog loopback test capability; when the switches 393 are closed a digital signal from the digital circuit is transmitted to the input of the DAC 390);
	converting the digital signal into an analog signal (Rabenko, e.g., Fig. 11 and paragraph 133, a pair of switches 393 can be provided between the output of the DAC and the input of the ADC to provide analog loopback test capability; when the switches 393 are closed a digital signal from the digital circuit is transmitted to the input of the DAC 390; DAC 390 then converts digital signal into analog signal);
	applying the analog signal to the analog-to-digital converter via the switch (Rabenko, e.g., Fig. 11 and paragraph 133, a pair of switches 393 can be provided between the output of the DAC and the input of the ADC to provide analog loopback test capability; when the switches 393 are closed the analog signal output from DAC 390 is applied to the ADC 392 via switches 393);
	converting the analog signal into a converted digital signal (Rabenko, e.g., Fig. 11 and paragraph 133, a pair of switches 393 can be provided between the output of the DAC and the input of the ADC to provide analog loopback test capability; when the switches 393 are closed the analog signal output from DAC 390 is applied to the ADC 392 via switches 393 and converted into a digital signal by the ADC 393); and
	outputting the converted digital signal to the digital circuit (Rabenko, e.g., Fig. 11 and paragraph 133, a pair of switches 393 can be provided between the output of the DAC and the input of the ADC to provide analog loopback test capability; when 

	Regarding claim 16, Rabenko is not relied upon as explicitly disclosing amplifying the analog signal before converting the analog signal into the converted digital signal.  The examiner takes Official notice of the fact that conditioning an electrical signal (e.g., amplifying, attenuating, filtering, etc.) to ensure compatibility with a subsequent stage/component was well known and conventional been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Rabenko include a step of suitably conditioning the analog signal (e.g., amplifying, attenuating, filtering, etc.) before converting the analog signal into the converted digital signal in order to ensure compatibility with the input requirements of the particular ADC 392 being used for loopback testing.

	Regarding claim 17, Rabenko discloses operating the chip in a normal operation mode, wherein the switch is open during all of the normal operation mode (see Rabenko as applied to claim 14, Rabenko, e.g., Fig. 11 and paragraph 133, a pair of switches 393 can be provided between the output of the DAC and the input of the ADC to provide analog loopback test capability; when the switches 393 are open 

	Regarding claim 18, Rabenko discloses a method of designing a circuit that comprises a plurality of analog input connections, a plurality of analog output connections, and a plurality of switches coupled between the analog input connections and the analog output connections (Rebenko, e.g., Fig. 11 and paragraph 133, plurality of analog input connections of ADC 392, plurality of analog output connections of DAC 390, plurality of switches 393 coupled between analog input connections and analog output connections), the method comprising:
	associating each analog input connection with an associated analog output connection so that there are a plurality of pairs of associated input and output connections (Rabenko, e.g., Fig. 11 and paragraph 133, each analog input connection of the ADC 392 is associated with a corresponding analog output connection of the DAC 390 via a corresponding one of the pair of switches 393, thereby providing a plurality of pairs of associated analog input and analog output connections); and
	associating each pair with one of the switches in a design, the designs being identical for the analog input connections and the analog output connections, wherein each design comprises a resistor connected to the associated connection (Rabenko, e.g., Fig. 11 and paragraph 133, each analog input connection/analog output connection pair is associated with a corresponding one of switches 133 in a corresponding design, with the designs being identical for the analog input connections 

	Rabenko is not relied upon as explicitly disclosing that the circuit of Fig. 11 is a chip, that each of the analog input connections and analog output connections are implements as a pad, and that each design is implemented as a design block of a computer design library.

	The examiner takes Official notice of the fact that fabricating circuits of the type disclosed in Fig. 11 in the form of an integrated circuit, as well as the provision of pads for providing enabling external connections to circuitry of the integrated circuit, was well-known and conventional before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains for realizing advantages over electronic circuits constructed using discrete components such as smaller size, lower cost, and increased reliability.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Rabenko such that Rabenko’s electronic circuit of Fig. 11 is implemented as an electronic integrated circuit, e.g., electronic chip, with a pad for each of the analog input and analog output connections at least in view of the advantages provided by integrated circuits (e.g., smaller size, lower cost, and increased reliability) relative to electronic circuits assembled using discrete components.



	Regarding claim 20, Rabenko discloses a method of self-test of an electronic circuit that includes an analog signal input, an analog signal output, and a switch coupled between the analog signal input and the analog signal output (Rabenko, e.g., Fig. 11 and paragraph 133, analog signal input in the form of ADC 392 inputs, analog signal output in the form of DAC 390 output, and switch coupled between the the method comprising:
	closing the switch to couple the analog signal output to the analog signal input (Rabenko, e.g., paragraph 133, a pair of switches 393 can be provided between the output of the DAC and the input of the ADC to provide analog loopback test capability; closing the switches 133 implements analog loopback testing);
	performing a self-test operation (Rabenko, e.g., paragraph 133, a pair of switches 393 can be provided between the output of the DAC and the input of the ADC to provide analog loopback test capability; closing the switches 133 implements analog loopback testing, which constitutes a self-test operation); and
	opening the switch to isolate the analog signal output from the analog signal input so that the chip can be operated in a normal operation mode (Rabenko, e.g., paragraph 133, a pair of switches 393 can be provided between the output of the DAC and the input of the ADC to provide analog loopback test capability; closing the switches 133 implements analog loopback testing; when the switches 393 are open the circuit is operated in a normal operation mode).

	Rabenko discloses that the electronic circuit of Fig. 11 is an analog front end of an audio processor, but Rabenko is not relied upon as explicitly disclosing that the electronic circuit is an electronic chip.  The examiner takes Official notice of the fact that fabricating circuits of the type disclosed in Fig. 11 in the form of an integrated circuit, as well as the provision of pads for providing enabling external connections to circuitry of the integrated circuit, was well-known and conventional before the effective filing date of 

	Regarding claim 21, Rabenko discloses wherein performing the self-test operation comprises simultaneously testing an analog signal generator and an analog signal receiver (see Rabenko as applied to claim 20, Rabenko’s loopback test can only be performed if the DAC 390 and the ADC 392 function properly; a successful loopback test indicates that the DAC 390 and the ADC 392 function properly).

	Regarding claim 22, Rabenko discloses wherein performing the self-test operation comprises:
	generating a test signal by the analog signal generator and applying the test signal to the analog signal output (see Rabenko as applied to claims 21, when switches 393 are closed, test signal output from DAC 390 and applied to input of ADC 392); and
receiving the test signal by the receiver at the analog signal input, the test signal being transmitted from the analog signal output to the analog signal input via the switch (see Rabenko as applied to claims 21, when switches 393 are closed, receipt of test signal by the ADC 392 via the switches 393).

	Regarding claim 23, Rabenko discloses wherein the analog signal generator comprises a digital-to analog converter and the analog signal receiver comprises an analog-to-digital converter (see Rabenko as applied to claim 22, DAC 390 and ADC 392).


Claims 4, 5 and 15 are rejected under 35 U.S.C. 103 as being unpatentable over Rabenko in view of US 2011/0241914 to Lai (Lai).

	Regarding claim 4, Rabenko as applied to claim 3 discloses:
	converting a digital test signal into an analog test signal, wherein the test signal is the analog test signal (see Rabenko as applied to claim 3, during loopback testing a digital test signal input into DAC 390 is converted in to an analog test signal by the DAC 390, with the test signal being the analog signal output from the DAC 390);
	after the transmitting of the test signal, converting the analog test signal into a converted digital test signal (see Rabenko as applied to claim 3, during loopback testing after the analog test signal is transmitted by the DAC 390 the analog test signal is converted into a digital test signal by the ADC 392).



	Regarding claim 5, Rabeno in view of Lai as applied to claim 4 is not relied upon as explicitly disclosing amplifying the analog test signal before converting the analog test signal into the converted digital test signal.  The examiner takes Official notice of the fact that conditioning an electrical signal (e.g., amplifying, attenuating, filtering, etc.) to ensure compatibility with a subsequent stage/component was well known and conventional been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Rabenko in view of Lai to include a step of suitably conditioning the 

	Regarding claim 15, Rabenko is not relied upon as explicitly disclosing comparing the digital signal to the converted digital signal at the digital circuit.  Lai discloses that in a loopback architecture, a DAC converts a digital input of test codes to an analog test signal, and the ADC under test converts the analog test signal to a corresponding digital output (Lai, e.g., paragraph 5).  By analyzing/comparing the digital output of the ADC according to the digital input of the test code, Lai discloses that function and performance of the ADC can be understood (Lai, e.g., paragraph 5).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Rabenko to include a step of comparing the digital signal to the converted digital signal at the digital circuit.  In this way, in the manner disclosed by Lai, function and performance of the ADC can be understood (Lai, e.g., paragraph 5).

Claims 8-13 and 19 are rejected under 35 U.S.C. 103 as being unpatentable over Rabenko in view of US 20130137381 to Vassiliou et al. (Vassiliou).

	Regarding claim 8, Rabenko is not relied upon as explicitly disclosing wherein the chip comprises a plurality of switches series-connected between the analog input and the analog output.  In related art, Vassiliou discloses a plurality of switches 

	Regarding claim 9, Rabenko in view of Vassiliou as applied to claim 8 is not relied upon as explicitly disclosing first memory locations storing logic levels of control of the plurality of switches. Rabenko nonetheless discloses that the circuit of Fig. 11 is implemented as an analog front end of an audio processor, with the analog front end being under the control of the audio processor (see Rabenko, e.g., paragraph 

	Regarding claim 10, Rabenko in view of Vassiliou as applied to claim 9 is not relied upon as explicitly disclosing wherein the chip is configured so that writing into the first memory locations is protected with a password.  The examiner takes Official notice of the fact that providing password protection in order to limit access of processor-implemented functionality was well known and conventional before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Rabenko in view of Vassiliou such that the chip is configured so that writing into the first memory locations is protected with a password 

	Regarding claim 11, Rabenko in view of Vassiliou as applied to claim 9 discloses a second switch coupled between analog input and the analog-to-digital converter (see Rabenko as applied to claims 9, 8 and 6, Rabenko, e.g., Fig. 11 and paragraph 133, a pair of switches 393 can be provided between the output of the DAC and the input of the ADC to provide analog loopback test capability; note that switches are shown in Fig. 11 but not labeled with a reference number; a first one of switches 393 constitutes the switch of claim 6, and a second one of switches 393 constitutes a second switch of claim 11).

	Regarding claim 12, Rabenko in view of Vassiliou as applied to claim 11 is not relied upon as explicitly disclosing second memory locations storing logic levels of control of the second switch. Rabenko nonetheless discloses that the circuit of Fig. 11 is implemented as an analog front end of an audio processor, with analog front end under the control of the audio processor (see Rabenko, e.g., paragraph 133, FIG. 11 shows a block diagram of the analog front end of the audio processor, with switches 393 being controlled by a discrete/digital signal ANLoop; also see Fig. 3 and paragraph 132, analog front end 172 is under control of audio processor 172).  It would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains to modify Rabenko in view of Vassiliou such that chip includes second memory locations storing logic levels of 

	Claim 13 recites wherein the first memory locations are configured to further store additional logic levels of control of the second switch and is rejected under 35 U.S.C. 103 as unpatentable over Rabenko in view of Vassiliou for reasons analogous to those set forth above in connection with claim 9 regarding the limitation first memory locations storing logic levels of control of the plurality of switches. 

	Regarding claim 19, Rabenko is not relied upon as explicitly disclosing wherein each design block comprises a plurality of switches connected to the associated pad.  In related art, Vassiliou discloses a plurality of switches series-connected between the analog input and the analog output (Vassiliou, e.g., Fig. 2.1 and paragraph 37, loopback path 230 from DAC 240 output to ADC 234 input includes a plurality of series-connected switches, e.g., first switch coupled to output of DAC 240 and second switch coupled to input of ADC 234).  The prior art included each element claimed, although not necessarily in a single prior art reference, with the only difference between the claimed invention and the prior art being the lack of actual combination of the elements in a single prior art reference.  One of ordinary skill in the art could have combined the elements as claimed by known methods, and that in combination, each element merely .

Conclusion
The prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
	US 7,856,048 to Smaini et al. relates to a quadrature balanced suppressed carrier autocalibration system; see, e.g., Fig. 1, loopback switch 122 connected between DACs and ADCs.
	US 2014/0266824 to Lowney et al. relates to integrated circuit devices; see, e.g., paragraph 130, loopback configuration.
	US 2016/0231378 to Abhishek et al. relates to a self-test apparatus and method for testing an integrated circuit; see, e.g., paragraph 21, loopback configuration.
	US 2017/0258362 to Myers et al. relates to an ingestible bio-telemetry communication network; see, e.g., paragraph 105, in order to test the DAC and ADC functions on the chip, a loopback path through the BIST DAC control is provided.

	V. Chandrasekhar, C. H. Chen and K. Yelamarthi, "Low-Cost Low-Power Self-Test Design and Verification of On-Chip ADC for System-on-a-Chip Applications," 2006 IEEE Instrumentation and Measurement Technology Conference Proceedings, 2006, pp. 1301-1306 relates to a low-cost low-power self-test designand verification of on-chip analog-to-digital converter (ADC) for System-on-a-Chip (SoC) applications.

Any inquiry concerning this communication or earlier communications from the examiner should be directed to DANIEL R MILLER whose telephone number is (571)270-1964.  The examiner can normally be reached on 9AM-5PM EST M-F.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Alessandro Amari can be reached on (571)272-2306.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-

/DANIEL R MILLER/Primary Examiner, Art Unit 2863